         Case 1:19-mc-00145-TSC Document 62 Filed 12/14/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prison’s Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )    C.A. No. 19-mc-0145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Holder v. Barr, 19-cv-3570 (TSC)               )
                                               )



         MOTION FOR ADMISSION PRO HAC VICE OF ANDREW MOSHOS


              Pursuant to Local Civil Rule 83.2(d), I, Scott W. Braden, a member in good

standing of the Bar of this Court and counsel for Mr. Holder, hereby move for the admission pro

hac vice of Andrew Moshos in the above-captioned case. The attorney seeking admission is an

integral part of the legal team representing Mr. Holder, and the undersigned counsel respectfully

requests that the Court grant him the opportunity to appear and be heard in open court as the

needs of the case dictate. As required by Local Civil Rule 83.2(d), this motion is supported by

the attached Declaration of Andrew Moshos and a Proposed Order.

                                             Respectfully submitted
        Case 1:19-mc-00145-TSC Document 62 Filed 12/14/19 Page 2 of 2



                                    Scott W. Braden
                                    Assistant Federal Defender
                                    Arkansas Federal Defender Office
                                    Ark Bar Number 2007123
                                    1401 West Capitol, Suite 490
                                    Little Rock, Arkansas 72201
                                    (501) 324-6114
                                    Scott_Braden@fd.org

                                      Attorney for Plaintiff



December 14, 2019




                                    -2-
Case 1:19-mc-00145-TSC Document 62-1 Filed 12/14/19 Page 1 of 2
Case 1:19-mc-00145-TSC Document 62-1 Filed 12/14/19 Page 2 of 2
        Case 1:19-mc-00145-TSC Document 62-2 Filed 12/14/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
In the Matter of the                           )
Federal Bureau of Prison’s Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane et. al. v. Barr               )    C.A. No. 19-mc-0145 (TSC)
                                               )
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
Holder v. Barr, 19-cv-3570 (TSC)               )
                                               )



                                    [PROPOSED] ORDER


              Upon consideration of Plaintiff’s Motion for Admission Pro Hac Vice of Andrew

Moshos, it is hereby ORDERED that the Motion is GRANTED. Andrew Moshos is admitted

pro hac vice and may appear on behalf of Plaintiff in the above-captioned case.

Dated: __________________________                          __________________________
                                                           Tanya S. Chutkan
                                                           United States District Judge
